DETAILED ACTION
The action is responsive to the following communications: the Application filed March 15, 2021 and the information disclosure statement (IDS) filed March 15, 2021. This application is a CON of 16/553,241 filed 08/28/2019.
Claims 1-23 are pending. Claims 1, 15 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-25 of US Patent No. 10,950,313. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,950,313
Comment
Claim 1. A memory, comprising:
an array of memory cells comprising a first pool of memory cells having a first storage density and a second pool of memory cells having a second storage density greater than the first storage density; and
a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to:
determine whether a value of an indication of available power of a power supply for the memory is less than a threshold; and
in response to determining that the value of the indication of available power is less than the threshold: increase a size of the first pool of memory cells; 
limit programming of data received by the memory to the first pool of memory cells; and 
cease1 movement of data from the first pool of memory cells to the second pool of memory cells.




Claim 1. A method of operating a memory having a first pool of
memory cells having a first storage density and a second pool of memory cells having a second storage density greater than the first storage density, the method comprising:


determining whether a value of an indication of available power of a power supply for the memory is less than a threshold;
in response to determining that the value of the indication of available power is less than the threshold:
increasing a size of the first pool of memory cells;
limiting write operations of the memory, performed in response to write commands received by the
memory, to storing data associated with the write commands to the first pool of memory cells at the
first storage density; and
postponing movement of data from the first pool of memory cells to the second pool of memory cells.
Note footnote2



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 15 and 20-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Garg (US 2012/0131145) in view of Leete et al. (US 2004/0193955).
Regarding independent claim 1, Garg teaches a memory, comprising: 
an array of memory cells comprising a first pool of memory cells (e.g., FIG. 1: 112 along with 106, and para. 0022: the memory 112 to cached portions, i.e., cache memory) having a first storage density and a second pool of memory cells (e.g., FIG. 2: 220, i.e., main memory) having a second storage density greater3 than the first storage density; and 
a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to: 
determine whether a value of an indication of available power of a power supply for the memory is less than a threshold (e.g., para. 0043: if the power capability of the mobile device (i.e., which has a memory) drops below one or more thresholds …); and 
in response to determining that the value of the indication of available power is less than the threshold: 
increase a size of the first pool of memory cells (e.g., para. 0043: then the size of the cache is increased …); 
limit programming of data received by the memory to the first pool of memory cells  (e.g., para. 0044: … one or more constraints4 … and/or configurable … that limits changes …).
Garg does not explicitly disclose cease movement of data from the first pool of memory cells to the second pool of memory cells.
Leete et al. teach the deficiencies in e.g., para. 0032: … the cache control logic ceases operations. When power from the main power source …
Garg and Leete are analogous art because they both are directed to data transform from main memory to cache memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Garg with the specified features of Leete because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Leete et al. to the teaching of Garg such that a memory device, as taught by Garg, utilizes ceasing data transfer, as taught by Leete et al., for the purpose of preventing from transferring dirty data to memory, thereby saving power and improving energy efficiencies.
Regarding claim 2, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg and Leete et al. teach the limitations of claim 2 except the power supply for the memory is equal to the threshold. Instead, Garg disclose the power supply for the memory is less than a threshold as claim 1.
However, extending power supply to equal amount of power from less than a threshold is a well-known technology for a type of power management device for its purpose because supplying power which is less than or equal to a certain level of power is a limited power supply line to a memory system.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize limited power supply system because these conventional technology are well established in the art of the memory devices.
Regarding claim 3, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg further teach the controller being configured to cause the memory to limit programming of the data received by the memory to the first pool of memory cells comprises the controller being configured to cause the memory to prohibit programming of received data to the second pool of memory cells (e.g., para. 0044: … one or more constraints2 … and/or configurable … that limits changes …).
Further, it is a well-known technology that write cache limiting data transfer to a main memory at the time of power issue.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize limiting write cache operation at the time of power loss because these conventional technology are well established in the art of the memory devices.
Regarding claim 4, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg and Leete et al. further teach the controller being configured to cause the memory to cease movement of data from the first pool of memory cells to the second pool of memory cells comprises the controller being configured to cause the memory to prohibiting movement of data from the first pool of memory cells to the second pool of memory cells (e.g., Garg, para. 0044: … one or more constraints2 … and/or configurable … that limits changes; and Leete et al., e.g., para. 0032).
Regarding claim 5, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg further teach the controller being configured to cause the memory to increase the size of the first pool of memory cells comprises the controller being configured to cause the memory to increase the size of the first pool of memory cells by a magnitude selected in response to a value of the threshold (see e.g., para. 0043).
Regarding claims 6-7, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg does not explicitly disclose the controller being configured to cause the memory to increase the size of the first pool of memory cells comprises the controller being configured to cause the memory to reallocate memory cells of the second pool of memory cells to the first pool of memory cells.
However, re-locating main memory to cache memory is a well-known technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize main memory to cache memory because these conventional technology are well established in the art of the memory devices.
Regarding claim 12, Garg and Leete et al., as combined, teach the limitations of claim 1.
Garg does not explicitly disclose the controller being configured to cause the memory to determine whether the value of the indication of available power is less than the threshold further comprises the controller being configured to cause the memory to determine whether the value of the indication of available power is less than the threshold and whether line-connected power is available.
However, line-connected power availability is a well-known technology for a type of electrical system for its purpose.
For support, of the above asserted facts, see for example, Alvarez et al. (US 2004/0164849), paragraph [0014]:  … AC power line … a power outlet was available …
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a power outlet for supplying power because these conventional technology are well established in the art of the electrical devices.
Regarding independent claims 15 and 20, are rejected for the same reason set forth above as applied to claims 1 and 12.
Regarding claims 21-22, Garg and Leete et al., as combined, teach the limitations of claim 20.
Garg further teach the apparatus being configured to program memory cells allocated to the first pool of memory using the first storage density and to program memory cells allocated to the second pool of memory cells using the second storage density comprises the second controller being configured to program memory cells allocated to the first pool of memory using the first storage density and to program memory cells allocated to the second pool of memory cells using the second storage density; and the apparatus being configured to determine whether the value of the indication of available power is less than the threshold comprises the first controller being configured to determine whether the value of the indication of available power is less than the threshold (see FIGS. 1-2 and accompanying disclosure, i.e., controlling operation to access cache and main memories).
Regarding claim 23, Garg and Leete et al., as combined, teach the limitations of claim 20.
Garg does not explicitly disclose t the apparatus being configured to allocate additional memory cells of the array of memory cells to the first pool of memory cells comprises the apparatus being configured to reallocate memory cells of the second pool of memory cells to the first pool of memory cells.
However, re-locating main memory to cache memory is a well-known technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize main memory to cache memory because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 8-11, 13-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claimed cease movement (in claim 1), prohibit movement (in claims 15 and 20) and postponing movement of data might be desirable to restrict movement of data. These limitation(s) are not patentably distinct from each other.
        2 Re independent claims 1, 15 and 20, claims of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        
        3 It is a well-known technology that cache memory density is smaller than main memory density.
        4 It implies limiting write operation because cache data can be extended to “write cache data”.